         Case 20-32441 Document 34 Filed in TXSB on 10/20/20 Page 1 of 6




McCarthy & Holthus, LLP
Cole Patton SBN 24037247 || SDTX No. 605717
Yoshie Valadez SBN 24091142 || SDTX No. 2979491
Robert Brandon Hakari SBN 24107552 || SDTX No. 3234424
MHTbankruptcy@mccarthyholthus.com
1255 West 15th Street Suite 1060 Plano, TX 75075
Phone: (214) 291-3800
Fax: (214) 291-3801
ATTORNEYS FOR CREDITOR
TX-20-22543


                        IN THE UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

IN RE:                                               §
GREGORY MICEK AKA                                    §     CASE NO. 20-32441
GREGORY JOHN MICEK,                                  §
      DEBTOR                                         §     CHAPTER 11
                                                     §


              WELLS FARGO BANK, N.A.’S OBJECTION TO DEBTOR’S
            DISCLOSURE STATEMENT AND PLAN OF REORGANIZATION


TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

       COMES NOW WELLS FARGO BANK, N.A., (also referred to as "Creditor"), a secured

creditor and party in interest, and hereby objects to confirmation of the proposed Disclosure

Statement and Plan of Reorganization filed by debtor Gregory Micek aka Gregory John Micek

(“Debtor”) on 9/1/2020 (Docket No. 27) (the “Plan”) as it fails to meet the requirements for

confirmation as set forth in 11 U.S.C. § 1129. In support thereof, Creditor states as follows:

                                         BACKGROUND

       1.      Debtor filed a voluntary petition under Chapter 11 of the United States Bankruptcy
         Case 20-32441 Document 34 Filed in TXSB on 10/20/20 Page 2 of 6




Code on 5/4/2020 (“Petition Date”). The Debtor also filed a prior chapter 11 case with Nancy J.

Micek on 4/28/2011 as Case Number 11-33637. The Court entered the Order Confirming Debtors’

Second Amended Plan of Reorganization on 6/18/2012 (Docket No. 104) in the prior chapter 11 case

which modified Creditor’s claim by agreement.

       2.      WELLS FARGO BANK, N.A. is the holder of a second lien home equity line of credit

on the Debtor’s principal residence at 6339 Buffalo Speedway, Houston, TX 77005 ("Property"). An

EquityLine Account Agreement and Disclosure Statement and accompanying Home Equity

Extension of Credit Agreement and Acknowledgement of Fair Market Value dated 6/16/2006 were

executed by Nancy J. Micek and Greg J. Micek to Wells Fargo Bank, N.A. with a credit line limit of

$500,000.00 (the “Note”).     The Note is secured by a Deed of Trust granting a lien against the

Property and more particularly described as:

LOT THIRTEEN (13), IN BLOCK SEVENTEEN (17) OF AMENDED PLAT OF WEST UNIVERSITY
PLACE, A SUBDIVISION IN HARRIS COUNTY, TEXAS, ACCORDING TO THE MAP OR PLAT
THEREOF RECORDED IN VOLUME 444, PAGE 560, OF THE DEED RECORDS OF HARRIS COUNTY,
TEXAS.



Copies of the Note and Deed of Trust are attached to Creditor's Proof of Claim Number 2 which was

filed on 5/11/2020 (the “Claim”) in this case. The Note and Deed of Trust are referred to collectively

as the “Mortgage Loan.”

       3.      As set forth in the Claim, the total debt due and owing to Creditor on the Petition

Date was $686,177.25 with a total prepetition arrearage of $146,080.01 at a fixed interest rate of

5.00%. As set forth on the Claim, the Mortgage Loan is contractually due for the 1/20/2012

payment. The last payment received by Creditor on the Mortgage Loan was on 7/22/2013.
        Case 20-32441 Document 34 Filed in TXSB on 10/20/20 Page 3 of 6




       4.       The Plan treats the Claim as impaired under Class 3 Secured Claims of Wells Fargo

Bank, N.A. In sum, the Plan provides Creditor will be paid under the terms of the pre-petition

agreement except:

            •   Payments to Creditor will not begin until the 20th day of the 13th full calendar month

                following the Plan’s effective date.

            •   The Mortgage Loan’s maturity date will be extended by the number of days between

                the Petition Date and the 20th day of the 13th full calendar month following the Plan’s

                effective date.

            •   No amounts will be incurred by Debtor or his spouse Nancy Micek for the time

                between the Petition Date and the 20th day of the 13th full calendar month following

                the Plan’s effective date.

            •   And the amounts owed to Creditor will include only a post-petition interest rate per

                annum at 5% from the Petition Date and the 20th day of the 13th full calendar month

                following the Plan’s effective date.

            •   But if the Debtor sells or refinances the Property at any time before completing the

                above mentioned payments to Creditor then any remaining amount owed will be paid

                in full from the sale and refinancing proceeds and if a sale or refinance occurs before

                any such payments are set to be made then post-petition interest will accrue only until

                the date Creditor receives its portion of the sale or refinancing proceeds.

                              OBJECTION TO PROPOSED PLAN

       5.       Creditor objects to confirmation of the Plan because the Debtor is attempting to
         Case 20-32441 Document 34 Filed in TXSB on 10/20/20 Page 4 of 6




impermissibly modify its rights contrary to 11 U.S.C. § 1123(b)(5) as it holds a claim secured only

by the Debtor’s principal residence. As noted above, the Debtor is proposing to modify the

Mortgage Loan as follows: (1) no payments to Creditor for an extended period of 13 months after

any effective date of the Plan; (2) extension of the maturity date; and (3) no amounts will incur from

the Petition Date to the extended period with only post-petition interest accrued at a rate of 5.0%

during this same time period.

       6.      The Plan proposes alternate paths to treat the Claim depending on if and when the

Debtor can sell or refinance the Property. The Debtor currently has the Property listed for sale.

Creditor does not object to the Debtor paying the Claim in full should he be able to sell the Property

and realizes time may be needed to accomplish such sale. However, the Debtor is asking Creditor to

wait more than a year to realize any payments. The Mortgage Loan was severely in default when the

Debtor filed this chapter 11 case. Creditor already agreed to modify the loan in the Debtor’s prior

chapter 11 case which unlike the Plan in the current case provided for ongoing monthly payments

and addressed both the pre and post-petition arrears to be paid over equal monthly payments.

///

///

///

///

///

///

///
         Case 20-32441 Document 34 Filed in TXSB on 10/20/20 Page 5 of 6




                                              Prayer

        WHEREFORE, PREMISES CONSIDERED, Creditor prays that this Court deny

confirmation of the Plan as proposed and grant Creditor such other and further relief, at law and in

equity, as is just.


                 Respectfully Submitted,

                 MCCARTHY & HOLTHUS, LLP

                 /s/ Yoshie Valadez
                 Cole Patton SBN 24037247 || SDTX No. 605717
                 Yoshie Valadez SBN 24091142 || SDTX No.
                 2979491
                 Robert Brandon Hakari SBN 24107552 || SDTX
                 No. 3234424
                 MHTbankruptcy@mccarthyholthus.com
                 1255 West 15th Street Suite 1060
                 Plano, TX 75075
                 Phone: (214) 291-3800
                 Fax: (214) 291-3801
                 Atty File No.: TX-20-22543
                 ATTORNEYS FOR CREDITOR
         Case 20-32441 Document 34 Filed in TXSB on 10/20/20 Page 6 of 6




                                       CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Objection has been served upon the
following parties via electronic means through the Court’s CM/ECF system or by pre-paid regular first class
U.S. Mail on 10/20/2020.

                                By: /s/ Yoshie Valadez
                                Cole Patton SBN 24037247 || SDTX No. 605717
                                Yoshie Valadez SBN 24091142 || SDTX No. 2979491
                                Robert Brandon Hakari SBN 24107552 || SDTX No. 3234424
                                MHTbankruptcy@mccarthyholthus.com
                                1255 West 15th Street Suite 1060
                                Plano, TX 75075
                                Phone: (214) 291-3800
                                Fax: (214) 291-3801
                                Atty File No.: TX-20-22543
                                ATTORNEY FOR CREDITOR

By First Class Mail Postage Prepaid:

DEBTOR(S)
Gregory Micek
6339 Buffalo Speedway
Houston, TX 77005

By CM/ECF:

COUNSEL FOR DEBTOR(S)
Reese W Baker
Baker & Associates
950 Echo Lane
Ste 300
Houston, TX 77024

U.S. TRUSTEE
US Trustee
515 Rusk Ave
Suite 3516
HOUSTON, TX 77002

All Parties Requesting Notice Via CM/ECF System
